  Case: 1:12-cv-05105 Document #: 442 Filed: 06/08/20 Page 1 of 4 PageID #:15011




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

PHYSICIANS HEALTHSOURCE, INC., )
individually and on behalf of a class, )
                                       )
                   Plaintiff,          )
                                       )
       vs.                             )                  Case No. 12 C 5105
                                       )
A-S MEDICATION SOLUTIONS, LLC )
and WALTER HOFF,                       )
                                       )
                   Defendants.         )


                       MEMORANDUM OPINION AND ORDER
                     REGARDING DISTRIBUTION OF JUDGMENT

MATTHEW F. KENNELLY, District Judge:

       The Court entered summary judgment against the defendants in an amount

slightly over $5.7 million. The Court thereafter denied the defendants' motion to alter or

amend the judgment. Then the Court directed sending notice to class members

regarding the plaintiff's requests for attorneys' fees and nontaxable expenses (which

would be coming out of the judgment) and for an incentive award for the named plaintiff.

The judgment entitled each class member to $500, less a pro rata share of fees and

expenses.

       The defendants appealed. In late February of this year, the Seventh Circuit

affirmed the judgment in its entirety. Physicians Healthsource, Inc. v. A-S Medication

Solutions, LLC, 950 F.3d 959 (7th Cir. 2020). The court of appeals' decision included

approval of the plaintiff's plan for distribution of the judgment.

       The Court then directed the parties to file a status report regarding how to carry
  Case: 1:12-cv-05105 Document #: 442 Filed: 06/08/20 Page 2 of 4 PageID #:15012




out distribution of the judgment. The plaintiff proposed a deadline for distributing notice

of the judgment, a deadline for class members to update their addresses or turn down

payment, a deadline for the judgment administrator to mail out check, a deadline for the

administrator to report on the feasibility of a second distribution (to the extent there were

unclaimed funds), and deadlines for completing a second distribution. The plaintiff

proposed a second distribution "rather than returning unclaimed funds to defendants,"

or a cy pres award if the Court was unwilling to approve a second distribution.

       The defendants objected to a second distribution. In the status report, they

submitted a lengthy argument on why a second distribution would be inappropriate.

Their first point was that this would result in class member obtaining more than the $500

statutory maximum award under the TCPA. (Plaintiff disputes this, saying that "a pro

rata distribution to those Class Members who deposited the Certified Bank Checks

would not exceed $500 even with the accrued judgment interest on said amount." Joint

Status Report (dkt. no. 439) at 3.) As for the alternative cy pres proposal, the

defendants stated that the Court was not required to distribute remaining funds that

way, and they argued that doing so would be "punitive" and thus inappropriate, and also

unconstitutional. The defendants also contended that no funds should be distributed to

anyone unless they returned a claim form, citing a December 2019 FCC ruling and also

claiming that to do so would violate the defendants' due process rights.

       Because the defendants included legal argument in the status report, the Court

gave the plaintiff the opportunity to file a response of equal length.

       The Court rules as follows.

       1.     The defendants' contention that funds should not be distributed to any



                                              2
  Case: 1:12-cv-05105 Document #: 442 Filed: 06/08/20 Page 3 of 4 PageID #:15013




class member who does not return a claim form amounts to a request to amend the

judgment. The request is misplaced, because the defendants have not filed a motion

under Federal Rule of Civil Procedure 60(b). And even if they had filed such a motion, it

would lack merit, because the point they cite—a not-yet-final order by the FCC that they

contend changes the law—does not amount to a proper basis for relief under Rule

60(b). The Court also notes that the defendants' request for a claim form as a

prerequisite for distribution of funds was already considered and rejected both by this

Court and on appeal.

       2.     The Court does not see a proper basis to return any unclaimed funds to

the defendants. The case was not resolved by way of a settlement; it was decided by

way of a judgment imposed after extensive litigation. The fact that it might be difficult or

impossible to locate some class members—which largely would result from the fact that

the litigation has been dragged out so long—is not a basis to allow the defendants out

from under the judgment, which would "benefit the wrongdoer." See generally

Holtzman v. Turza, 828 F.3d 606, 609 (7th Cir. 2016). This is not in the least bit

punitive. In any event, statutory damages awards like the one made here have an

important deterrent purpose that is appropriately preserved, see Hughes v. Kore of Ind.

Enter., Inc., 731 F.3d 672, 676-77 (7th Cir. 2013), despite the possibility that—again,

due largely to delay—some of the victims of the defendants' illegal conduct can no

longer be located.

       3.     The Court is not entirely convinced, however, that a second distribution to

class members would not result in the recipients getting more than the statutory

maximum, including interest. So the Court takes that option off the table. The other



                                             3
  Case: 1:12-cv-05105 Document #: 442 Filed: 06/08/20 Page 4 of 4 PageID #:15014




alternatives are a cy pres award—approved by the Seventh Circuit in Hughes—or

escheat to the government. In the present circumstances, the Court approves the latter

course. Any unclaimed class member's share of the $500-per-person recovery will be

distributed to the unclaimed property program of the state in which the class member

resided, based on the defendants' records.

       The Court adopts the following schedule for distribution:

   •   Notice of the judgment is distributed within 14 days after entry of the present

       distribution order. (This assumes that class members' last known addresses

       have been provided to the judgment administrator. If not, one party or the other

       should immediately file an appropriate motion regarding this deadline.)

   •   Class members are given 35 days after the deadline for distribution of notice of

       the judgment to update their addresses or turn down payment. This deadline

       should be given a specific date to be included in the notice of the judgment.

   •   The judgment administrator is given 30 days after the deadline for updating

       addresses or turning down payment to mail certified bank checks to class

       members.

   •   The plaintiff and the judgment administrator are given 42 days after the deadline

       for mailing of checks to file a report regarding unclaimed funds, including

       returned checks.



Date: June 8, 2020

                                                 ________________________________
                                                      MATTHEW F. KENNELLY
                                                      United States District Judge


                                             4
